TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00186-CR


Ramiro Rea, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. D-1-DC-10-301285, THE HONORABLE DAVID CRAIN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

PER CURIAM
		This is an appeal from a conviction for robbery.  Appellant's brief was due August
12, 2011.  The brief has not been received and no extension of time has been requested.  Further,
appellant's retained attorney, Hermes E. Flores, failed to respond to this Court's notice that the brief
is overdue.
		We therefore abate the appeal and remand the cause to the trial court to conduct a
hearing in accordance with Rule 38.8 of the Rules of Appellate Procedure.  Tex. R. App. P.
38.8(b)(2), (3).  The trial court shall conduct a hearing immediately to determine whether appellant
still wishes to prosecute his appeal, whether appellant is indigent, and, if he is not indigent, whether
retained counsel has abandoned this appeal.  See id. The trial court shall make appropriate findings
and recommendations.  See id.  If appellant desires to appeal and is indigent, the trial court should
make appropriate orders to ensure that appellant is adequately represented on appeal.
		A record of this hearing, including copies of all findings and any orders as well as
the appropriate supplementary clerk's and reporter's records, shall be forwarded to the Clerk of
this Court for filing no later than thirty days from the date of this opinion.  See Tex. R. App.
P. 38.8(b)(3).

Before Chief Justice Jones, Justices Pemberton and Henson
Abated
Filed:   November 2, 2011
Do Not Publish